Citation Nr: 1209241	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss meets the regulatory criteria for a disability for VA compensation purposes.

2.  Bilateral hearing loss did not have its onset during active military service.

3.  Tinnitus did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty and sensorineural hearing loss may not be presumed to have been.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duties to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the matters on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus decided herein stem from the Veteran's original claim for this disability, which was filed in January 2009.  A VCAA notice letter addressing the applicability of the VCAA to the claims for service connection for bilateral hearing loss and tinnitus and of VA's obligations to the appellant in developing these claims was dispatched to him shortly thereafter in February 2009, which satisfies the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the February 2009 VCAA notice letter, as it preceded the initial adjudication of the hearing loss and tinnitus claims in the July 2009 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's relevant post-service VA audiology treatment reports dated November 2008 to April 2011 have been obtained and associated with the claims file.  Additionally, the Veteran has been provided with a VA audiology examination in April 2010, in which a nexus opinion was obtained that addressed the matters at issue.  The examining audiologist reviewed the Veteran's claims file in conjunction with the examination, and the nexus opinion addressing the relationship between the Veteran's military service and his current bilateral hearing loss and tinnitus is supported by objective rationales based on the VA examiner's review of the Veteran's pertinent clinical history.  The opinion furthermore addressed the Veteran's assertion that his hearing loss and tinnitus were the result of exposure to acoustic trauma from artillery and small arms fire during military training in service.  Thus, the Board finds no defect in the VA audiological examination of record or in the nexus opinion presented therein that would render the clinical findings, nexus opinion, and accompanying supportive rationales unusable.  The Board thus deems the VA audiological examination and opinion to be adequate for purposes of adjudicating the claims for VA compensation for bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the Veteran's service treatment records are incomplete in that only his December 1953 separation examination report is associated with the evidence.  The file reflects that several attempts were undertaken by VA to obtain the Veteran's complete collection of service treatment records.  However, these efforts, which were undertaken with due diligence by VA, were unsuccessful in obtaining these records.  The file includes two memorandums dated in July 2009 and November 2011, which were formal findings on the unavailability of the Veteran's service treatment records for his period of military service from January 1952 to January 1954 (with the exception of the aforementioned December 1953 separation examination report) and the unavailability of records reflecting the Veteran's alleged treatment for hearing and ear problems at Ft. Polk between April 1, 1952 and May 31, 1952.  In written correspondence, VA had notified the Veteran of its lack of success in locating these records and invited him to submit any records that may be in his possession.  The Veteran responded, in essence, that he had no copies of these records in his possession.  He further reported receiving private clinical treatment for hearing loss in the years shortly after his separation from active duty, but that his treating clinician had long since retired and so the Veteran was unable to obtain copies of the records of these private post-service treatments.  Lastly, in correspondence dated in January 2012, the Veteran affirmed that he had no additional relevant evidence to submit and requested his case be forwarded to the Board.  

The Veteran and his representative have indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his hearing loss and tinnitus claims that have not already been obtained, or at the very least been subjected to exhaustive good faith attempts on part of VA to obtain them.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus and that no further development in this regard is necessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral hearing loss and tinnitus.

[The Board notes that the appellant is not presently service connected for any disability.  Thus, there is no basis for awarding service connection for bilateral hearing loss and/or tinnitus on a secondary basis or on the basis of aggravation of non-service-connected hearing loss and/or tinnitus by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).]

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) (2011).  

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the Board observes that the objective audiometric data obtained on VA examination in April 2010 establishes that the Veteran has met the aforementioned criteria for both ears, with an auditory threshold of at least 55 decibels if not higher in each of the prescribed frequencies and a speech recognition score of no higher than 14 percent in either ear, demonstrating a clinical diagnosis of moderately severe-to-profound bilateral sensorineural hearing loss.  The Board thus concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

In statements presented in support of his claims, the Veteran stated that although he ultimately served in a clerical position as a personnel management specialist during active duty in the United States Army, he was exposed to acoustic trauma from 105-millimeter artillery guns and small arms fire during basic infantry training and he contends that his current bilateral hearing loss and tinnitus are the direct consequence of such exposure.  He submits copies of his DA 20 service personnel records with his handwritten notations indicating such training.  These records also reflect that he did not serve overseas outside of the continental United States, nor did he ever participate in armed combat against enemy forces during service.  Thusly, the provisions of 38 C.F.R. § 3.304(d) (2011), which allow satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat to be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation, are not for application in the present case.

In additional statements in support of his claim, the Veteran alleged that he received treatment in service for complaints of hearing loss and ear complaints at a military medical facility at Fort Polk, Louisiana, between April 1, 1952 and May 31, 1952.  He also alleged that he was treated in service on numerous occasions for "chronic and painful ear infections and ear drainage."  The Veteran reported onset of bilateral hearing loss in service, which continued thereafter and worsened over time.  He stated that he began receiving private treatment for hearing loss symptoms shortly after separating from active duty, and that he first started using hearing aids when he was 30 years old, which is approximately in 1961, around eight years after leaving service.  At this juncture, the Board acknowledges that the Veteran is competent to report his perceived subjective symptoms (such as diminished hearing) and that such evidence may be used alone to establish chronicity and a nexus with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not shown by the record to be a trained medical professional in general practice, much less in either audiology or otolaryngology.  Thusly, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of diminished hearing does not mean that he is competent to state that these represent clinical diagnoses of sensorineural hearing loss.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): persons without medical training do not have the competence or expertise to comment upon medical observations, make medical diagnoses, or present opinions regarding matters of medical etiology or causation, and their statements in this regard are entitled to no probative weight.  See also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.] 
  
As relevant, although the Veteran's complete service treatment records are unavailable, his service separation examination report dated December 31, 1953 (approximately one week prior to his date of discharge on January 6, 1954), is associated with the evidence, and is clinically significant for showing no otolaryngological or audiological abnormalities or hearing impairment at the time of his discharge from active duty.  Examination of his neurological system, ears, and tympanic membranes were normal.  Using the acceptable criteria for objectively assessing hearing acuity extent at the time, he displayed normal 15/15 hearing, bilaterally, on spoken and whispered voice testing.  In his medical history questionnaire, the Veteran denied having ear trouble or running ears.  Thusly, notwithstanding the Veteran's present recollection of onset of hearing loss in service over 55 years earlier, the clinical record contemporaneous to service not only indicates no hearing loss, but it also contradicts his account of having received frequent treatment for recurrent ear infections and drainage during service.  As such, the Board concludes that the accuracy of the Veteran's recollections regarding onset of his hearing loss symptoms in service is highly suspect and therefore these historical statements are not credible by themselves to establish a nexus between the claimant's period of military service and his current diagnoses of bilateral sensorineural hearing loss.  In the present case, an objective clinical opinion is thus required to establish such a nexus in order for the Veteran to prevail on his hearing loss claim.

The post-service medical evidence does not objectively demonstrate onset of bilateral hearing loss to a compensable degree of impairment within one year following his separation from active duty in January 1954.  As such, the Board cannot concede direct service connection for bilateral sensorineural hearing loss on a presumptive basis, pursuant to 38 C.F.R. §§ 3.303, 3.307, 3.309.      

Post-service VA audiological treatment records, dated November 2008 to April 2011, show that the Veteran was treated for bilateral sensorineural hearing loss and tinnitus, for which he used electronic hearing aids.  Included in these records is the report of an April 2010 VA audiological examination, which shows that the Veteran's pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
90
95
110
LEFT
60
65
80
85
100

Speech audiometry revealed speech recognition ability of 4 percent in the right ear and of 14 in the left ear.  Tinnitus symptoms were reported by the Veteran, who  reported a history of tinnitus for the past 10 years but was unable to recall onset of tinnitus symptoms.  The clinical diagnoses were tinnitus and moderately severe-to-profound bilateral sensorineural hearing loss.  After reviewing the Veteran's clinical history, and after considering the Veteran's assertion that his present hearing loss and tinnitus were the result of his exposure to acoustic trauma from the noise of artillery and small arms fire during military service, the examining audiologist presented the following opinion:

[The Veteran's bilateral] [h]earing loss [and] tinnitus [are] NOT CAUSED BY OR A RESULT OF acoustic trauma.  

His exposure to high risk noise in the military was related to 105 [millimeter] howitzer fire under training conditions.  His post military exposures to noise [from recreational hunting] were present but not considered significant.  His present hearing status is not indicative of noise exposure being a significant factor giving rise to a significant low to high frequency sensorineural sloping hearing loss with poor word recognition ability.  These auditory data are more likely than not an interaction of aging with a potential hereditary or medical impairment resulting in unusually poor hearing with very poor word recognition function.  In summary, exposure to acoustic trauma in the military was limited to training exercises where hearing loss of significant severity is not considered a reasonable outcome.  The present loss of hearing on today's examination is more likely than not a function of an undiagnosed medical condition interacting with the normal effects of aging.

[The Veteran's service connection] claim for tinnitus was not time locked to his military service (an onset within the last 10 years) and limited minimal occurrences.  This condition is not related to military acoustic trauma.

The nexus opinion presented above indicates that there is no etiological link between the Veteran's current tinnitus and hearing loss in either ear and his period of military service; instead, the opinion attributes the Veteran's hearing loss to the effects of aging and the contributory effects of a heretofore undiagnosed medical condition.  While conceding the Veteran's exposure to acoustic trauma from artillery noise during training in service, the opining examiner concluded that there was no etiological relationship between such exposure and the Veteran's current and unusually profound hearing loss.  The opinion also indicates no relationship between the Veteran's tinnitus and his military service.  In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is overwhelmingly against a finding that the Veteran's bilateral hearing loss and tinnitus were incurred in his period of active service from January 1952 to January 1954, or that sensorineural hearing loss as an organic disease of the nervous system was manifest to a compensable degree within one year afterwards.  As there is no persuasive clinical evidence linking the Veteran's present bilateral hearing loss and tinnitus to his period of service, and as the Board has rejected the credibility of the Veteran's purported history of service onset, his claim of entitlement to service connection for bilateral hearing loss and tinnitus must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


